Citation Nr: 1212613	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression for the period from May 16, 2005, until November 2, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD with depression for the period beginning November 3, 2010.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from July 1967 until July 1969, including a tour of duty in the Republic of Vietnam from December 1967 until December 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board previously considered this appeal in October 2010 and remanded the case for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, and the case has now been returned to the Board for further consideration.  

As will be explained in detail below, during the pendency of the appeal, the AMC granted an increased 70 percent disability rating.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased initial, staged disability rating remains on appeal. 



FINDINGS OF FACT

1.  For the period from May 16, 2005, until November 2, 2010, the evidence demonstrates that the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood including symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.   

2.  The evidence does not demonstrate the Veteran's PTSD has been manifested by symptomatology that more closely approximates total occupational and social impairment including symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

3.  The Veteran is in receipt of service connection for PTSD, currently evaluated as 70 percent disabling, Parkinson's disease to include tremors of the upper extremities and constipation, currently evaluated as 30 percent disabling and tinnitus, currently evaluated as 10 percent disabling.  

4.  The Veteran completed 2 years of college and has past work experience as a contract officer. 

5.  With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in the Veteran's favor, it is as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  For the period from May 16, 2005, until November 2, 2010, the criteria for an evaluation of 70 percent for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met for any part of the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011). 

3.  The criteria for TDIU due to service-connected disabilities have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that proper notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2005, March 2006, April 2008, October 2008, December 2008, October 2010 and November 2010 that fully addressed all notice elements.  These letters advised the Veteran of the types of evidence not of record needed to substantiate his claims, the division of responsibility between the Veteran and VA for obtaining the required evidence, and how the disability ratings and effective dates are assigned.  The letters also advised the Veteran of the applicable Diagnostic Codes and indicated that he should submit evidence concerning how his condition had worsened in compliance with Vazquez-Flores.  Furthermore, as this is an appeal arising from the initial grant of service connection, the notice that was provided in June 2005 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) 

VA has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In that regard, the RO has obtained service treatment records, VA outpatient treatment records, and private medical records.  

Additionally the Veteran provided testimony at a September 2009 Board hearing and submitted several written statements in support of his claim.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed during the September 2009 videoconference hearing.  The undersigned Veterans Law Judge sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board also remanded the claim in October 2010 to obtain relevant treatment records and afford the Veteran a contemporaneous VA examination.  VA records and a VA examination responsive to the October 2010 Board remand were obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the Board elicited relevant testimony during the September 2009 hearing and subsequently remanded the claim in order to obtain additional relevant evidence, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

As to medical records, the record reflects that the Veteran reported treatment at Fairview Hospital, Harvard Vanguard Medical Associates, and with E.P., M.D., and S.P., M.D. in July 2005.  It does not appear that the VA attempted to obtain records from Harvard Vanguard Medical Associates, E.P. or S.P.  Significantly, in his July 2005 statement the Veteran indicated he had requested records for all providers but only received records from Fairview Hospital.  In the present case, the Veteran has already been granted service connection and has not challenged the May 16, 2005, effective date for the grant of service connection.  In the July 2005 statement, the Veteran reported treatment at Harvard Vanguard Medical Associates from 1990 until 1993; with Dr. P. from 1996 until 1997 and with Dr. K. from 1996 until 1997.  

As will be discussed in detail below, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); but see Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009)(medical records are not categorically irrelevant merely because they predate the period on appeal); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)(noting that evaluating a current disability in light of its complete recorded history "operate[s] to protect claimants against adverse decisions based on a single, incomplete or inaccurate report").  The claims file includes relevant VA treatment records from 2005 and VA examinations dated in October 2005, February 2006 and November 2010.  The VA examinations include a detailed history from childhood to the present.  Additionally, the Veteran and his brother have submitted lay statements documenting changes in behavior and symptoms from the Veteran's discharge from service until the present.  As the most salient evidence to establish a rating in this case dates from May 2005, and the claims file includes an account of symptoms, treatment and care since the Veteran's discharge, the Board finds that the record is adequate to evaluate the Veteran's disability in relationship to its full history.  See 38 C.F.R. § 4.1.  Furthermore, the record provides sufficient evidence to grant an increased evaluation and TDIU for the entire period on appeal.  As such, a remand to obtain the private records from Harvard Vanguard Medical Associates, E.P. and S.P. is not necessary and would only delay adjudication of the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

As noted above, the Veteran was afforded several VA examinations in connection with his claim.  In May 2007 and December 2008 statements the Veteran argued that the February 2006 VA examination was not adequate as it was rushed and performed in a "distracted, argumentative and rushed manor."  The Veteran pointed to inaccuracies in the report by providing lay evidence of symptoms not contemplated by the examiner.  The Veteran was provided another VA examination in November 2010 to assess the severity of his disability.  He has not argued that the subsequent November 2010 examination was not adequate.  Cumulatively, the examinations obtained in this case are adequate as they are predicated on a review of the Veteran's medical history, contain a description of the history of the disabilities at issue, document and consider the Veteran's complaints and symptoms, and fully provide medical evidence that is relevant to the governing rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Merits of the Claims

The Veteran seeks an increased evaluation for his service-connected posttraumatic stress disorder (PTSD) with depression, evaluated as 30 percent disabling.  As noted in the Introduction, during the pendency of the appeal the AOJ granted an increased 70 percent evaluation effective from November 3, 2010.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased initial, staged disability rating remains on appeal and consists of two parts: (1) whether an evaluation in excess of 30 percent is warranted for the period from May 16, 2005, until November 2, 2010; and (2) whether an evaluation in excess of 70 percent is warranted for the period beginning November 3, 2010.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's PTSD with depression is evaluated under Diagnostic Code 9411.  Regulations pertaining to the criteria for evaluating psychiatric disorders, including PTSD, provide for a 30 percent disability rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent evaluation will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale which takes into consideration psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  These scores are described as follows (as relevant to the issues on appeal and the evidence of record):  

* A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  
* A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  
* A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  
* A score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  

See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

The evidence for consideration in this case includes VA outpatient treatment records, VA examination reports, private medical records and lay testimony and statements.  This appeal stems from the initial grant of service connection.  The Veteran has not challenged the May 16, 2005, effective date of service connection, and therefore the relevant question in this matter is the state of his disability for the period beginning on May 16, 2005.  38 C.F.R. § 3.400.  

In October 2005 the Veteran was evaluated at VA's Posttraumatic Stress Disorder Program.  The Veteran described his childhood, academic, military and post military history.  After leaving service he described a change in behavior, including difficulty establishing and maintaining relationships with anyone outside his family.  He reported one significant relationship with a woman he met in high school, but that he was unable to commit himself to the relationship following service.  He reported a restricted range of affect and felt detached from even the most significant figures in his life.  He described difficulty expressing feelings and reported few friends.  

The physician noted that the Veteran was recently retired from a VA Medical Center where he worked as a contracting officer.  Prior to that he worked at a different VA facility as a purchasing agent, for a total of 15 years of government work.  Before working for the VA it was reported that the Veteran had held a variety of jobs and changed jobs frequently as he was dissatisfied and did not make plans for the future.  He did not report a history of difficult workplace relationships but indicated he was relieved to be retired because work was stressful and caused more anxiety than he could manage.  

The Veteran reported that he was being treated by a psychiatrist for major depression and took medication.  He explained his first episode of major depression was in the 1990s following his service in the military.  He described two more episodes of major depression since that time.  There was no history of inpatient hospitalization or suicide attempts, although he did describe intermittent suicidal ideation.  He denied suicidal ideation at the time of the interview.  

The Veteran was described as cooperative, anxious and tearful at times.  He was oriented in all spheres and there was no evidence of hallucinations, delusions or disorganized behavior.  His mood was depressed and affect was congruent.  He reported experiencing numerous emotional and behavioral reactions associated with PTSD and major depressive disorder.  He reported recurrent and intrusive thoughts and nightmares.  He described psychological distress at exposure to cues.  He indicated that watching the news increased thoughts.  He reported high levels of avoidant symptomatology and affective numbing.  He avoided thinking and talking about his experiences and rejected invitations to join local Veterans groups.  He reported he felt emotionally numb and detached, with diminished interest in activities that once gave him pleasure.  He also reported low energy, fatigue and difficulty making decisions, along with persistent symptoms of increased arousal.  He also described difficulty falling and staying asleep, impaired concentration and exaggerated startle response.  The assessment was PTSD and major depressive disorder, with a GAF of 59.  

The physician noted that the Veteran suffers from a chronic and persistent pattern of distress that impacts his ability to conduct normal daily activities.  While he used to socialize, he lives in an isolated manner and avoids jobs that required social interaction, and is detached from the major figures in his life, including siblings and their families.  He also experiences sleep disturbance, distress, and anxiety when exposed to reminders of the military.  He reported affective numbing and diminished interest in typical activities, feelings of detachment from others and restricted range of affect.  He also reported high levels of hyperarousal including sleep disturbance, impaired concentration and exaggerated startle response.  

The Veteran was afforded another VA examination in February 2006 to assess the severity of his disability.  The claims file was reviewed.  The Veteran reported being depressed much of his life and until recently treated with private practitioners and antidepressants.  Until that year he had been employed by the VA for 15 years as a contract officer and explained he retired early because he found working to be too stressful.  He further reported that he was even more unhappy now that he was retired.  

Of significance, the examiner noted that the Veteran was casually dressed, had good grooming and hygiene, and was polite and cooperative throughout the interview and was open and honest in responses.  He was also observed to be alert and oriented in all spheres.  There were no obvious deficits in thinking or memory.  He spoke in a soft clear voice of average speed and his speech was logical and focused.  He described himself as sad and irritable and believed he has been that way since Vietnam.  The Veteran's temper was controlled, but he reported periods of anxiety, insomnia, low energy, and lack of motivation to do chores or projects.  Self-esteem was rated as in the middle and confidence was low to middle.  The Veteran's concentration was very low but he did not display any deficits in thinking or memory.  The examiner thought perhaps he was distractible.  He reported feelings of hopelessness, helplessness and worthlessness and was a chronically dysphoric man.  He reported recurrent intrusive memories of Vietnam about once a week sometimes triggered by events.  He also reported recurring dreams of being sent back to Vietnam.  The diagnoses were dysthymic disorder and PTSD, with an assigned GAF of 59.  

In a May 2006 addendum to the VA examination, the examiner explained it was not possible to separate GAF scores for PTSD and depression and concluded both were service connected.  The examiner indicated the Veteran was moderately impaired in his overall functioning with his primary disabilities being social avoidance, lack of joy in life, lack of outside interest, low energy and apathy.  

In a May 2007 letter, a VA psychologist reported that he had been treating the Veteran for PTSD and depression since December 2006.  He indicated that the Veteran reported episodes of suicidal ideation, usually a result of exacerbation of dysphoric mood.  While he had not made suicide attempts, the symptoms were monitored by frequent risk assessments.  The physician also related that his initial treatment note reflected the Veteran reported experiencing vague suicidal ideation and explained the thoughts were usually linked with increased feelings of hopelessness and despair.  

A December 2008 letter from a VA physician noted he had been treating the Veteran since December 2006.  The Veteran attended biweekly individual sessions, monthly psychiatric sessions and took daily medication.  Despite this treatment, he was continuing to struggle with insomnia caused by nightmares of his experiences, social isolation, lack of motivation, loss of interest in formerly pleasurable activities, and intrusive thoughts.  He has significant episodes of panic when he travels, and during periods of acute exacerbation has suicidal thoughts with no plan.  The Veteran also reported periods of excessively emotional sensitivity and crying spells, as well as ruminations about some of the morally repugnant things he did during combat deployment in Vietnam.  A GAF of 55 was assigned, which is reflective of moderate symptoms having a significant impact on social functioning and quality of life.  

The Veteran was afforded another VA examination in November 2010 to assess the severity of his PTSD.  The Veteran reported continued treatment with a psychiatrist and therapist at VA.  He denied hospitalizations for a mental disorder.  The Veteran was described as clean in appearance with tense psychomotor activity.  Speech was hesitant, soft or whispered.  He was cooperative with a constricted affect and depressed mood.  Attention was intact and he was oriented to person, place and time.  Thought process and content were unremarkable.  He denied delusions.  He understood the outcome of his behavior.  He reported difficulty with sleep initiation with frequent awakenings and nightmares about once weekly.  He denied hallucinations.  He did not demonstrate inappropriate behavior and could interpret proverbs appropriately.  He denied obsessive ritualistic behavior, but reported panicking in closed spaces or crowds.  He also reported homicidal thoughts but not intent to act and indicated he avoided people when he was angry.  Similarly, he reported past suicidal thoughts but no intent to act.  There was fair impulse control and no episodes of violence.  Prior to retiring the Veteran often fought with co-workers and became irritable.  He had homicidal ideation toward his mother when he became overwhelmed by her care, but with no intent to act.  Immediate memory was mildly impaired but remote and recent memory was normal.  

The examiner observed that the Veteran had held many jobs over the years and last worked as a purchasing clerk for VA, but had retired in 2005 due to problems with depression and irritability.  He found he could not focus at work and got into conflicts with co-workers.  The examiner specifically noted that the Veteran had retired as a result of his psychiatric problems, including irritability, depressed mood, low energy interpersonal problems.  The diagnosis was PTSD and major depressive disorder.  The GAF assigned was 48 over the past two years, with the general range being between 45 and 50.  

The examiner felt the original diagnosis of dysthymic disorder was in error and that the Veteran had actually had chronic PTSD with episodes of major depression.  He opined there was not total occupational and social impairment due to mental disorder signs and symptoms.  However, the examiner also indicated that the signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood or school, as further described as follows:

* Examples of judgment deficiencies include anxiety causing homicidal levels of anger and periods of suicidal ideation triggered by depression and anger, as well as poor judgment in work leading to problems with co-workers and early retirement.  
* Examples of thinking deficiencies include problems with attention and concentration and difficulty focusing when reading which had interfered with work related activities.  
* Examples of family relations deficiencies include being estranged from four of five siblings and being angry and resentful toward them for not helping with care of their elderly mother.  He is scared to express the feelings as he fears losing control.  He also has homicidal ideation at times when angry.  He is quite isolated and has not maintained intimate relationships longer than a few months since returning from service and lived as a chronically isolated gentleman with few or no friends and few and brief romantic relationships.  
* Examples of work deficiencies include having several jobs lasting a year or two as he was bored and restless at work.  He left the last job because of increased depression and anxiety, conflicts at work, and attention and concentration problems.  
* Examples of mood deficiencies include marked emotional numbing and anxiety and being emotionally distant from others except his twin and avoiding friendships and intimate relationships.  He worries often and has panic features when in crowds or closed in spaces.  

In a December 2010 VA treatment record, the Veteran was noted to suffer from nearly all signs and symptoms of PTSD including nightmares, daily intrusive thoughts, avoidant behavior and social isolation, anxiety and depression, insomnia, chronic intermittent suicidal and homicidal ideation without intent, irritability and anger, poor concentration, hypervigilance and an exaggerated startle reflex.  With respect to work, the Veteran reported to the examiner that he quit his job in 2005 as he was unable to tolerate the stress of work due to PTSD.  He reported that had been increasingly impatient and angry with supervisors and people he interacted with at work.  He felt he was increasingly anxious, depressed and angry and tried to cut back work or took time off but found things continued to worsen.  He was afraid he "would explode with anger and do something stupid" so he quit.  The physician opined he remained unemployable due to PTSD and further noted the condition was chronic, permanent and had poor prognosis due to the intensity and duration of symptoms.  The GAF assigned was 45.

Additionally, the record reflects that the Veteran has been seen frequently at VA outpatient treatment facilities from 2005 until the present.  The treatment reports from these sessions are consistent with the level of symptomatology reported during the compensation examinations summarized above.  The predominant symptoms described in these records include nightmares, intrusive thoughts, avoidant behavior, social isolation, anxiety, depression, insomnia, hypervigilance, and exaggerated startle response.  Despite these symptoms, the Veteran was always assessed as being oriented in all spheres, and was described as being cooperative, with good grooming, appropriate dress, and good hygiene.  None of the VA treatment records document abnormal motor activity, assaultiveness or evidence of a formal thought disorder.  Similarly, the Veteran always denied hallucinations, delusions and psychiatric hospitalization.  

Of the symptoms the Veteran presented with during treatment, the severity and frequency of the symptoms varied over the course of treatment.  For example, sometimes the Veteran's mood and affect would be okay or good, and sometimes he would present to counseling sessions mildly depressed or anxious.  Memory was usually described as good; however, in December 2008 the Veteran complained he was forgetting things and memory was assessed as fair.  Similarly, in September 2008, he indicated he felt scattered and had difficulty staying focused and on task.  Insight, judgment and impulse control were always assessed as either fair or good.  Significantly, VA records clearly note that the Veteran had a good understanding of his disability and the effect the disability had on his life.

In the course of his treatment during the rating period, the Veteran routinely denied suicidal ideation, but he also described suicidal thoughts or ideation on several occasions, particularly with exacerbations of the PTSD.  In particular, he reported suicidal ideation in February 2006, March 2006, April 2007, May 2007, August 2007, September 2007, April 2008, April 2009, May 2009, October 2009, and December 2010.  Significantly, the Veteran always denied an actual intent to commit suicide.  Of these incidents, in May 2007, he reported transient suicidal ideation but explained he would reach out to family and others during these episodes.  Similarly, during the September 2007 visit he indicated he had no active plan because of his family.  In April 2008, the Veteran reported an actual plan of taking excess medication; however he threw out the medication.  Additionally, the record reflects he periodically had suicide risk assessments.  In April 2009 he was assessed as being no risk; in June 2009 he was an intermediate risk due to factors such as feeling hopeless and having poor coping skills, but mitigating factors such as his spiritual beliefs and good reaction to treatment.  In April 2010 he was assessed to have minimal risk due to protective factors like his will to live, alliance with mental health providers, good problem solving abilities, resilience, good treatment compliance and reality testing and negative attitude to suicide.  

VA outpatient treatment records from 2005 to December 2010 reflect GAF scores ranging from 40 noted in a February 2006 record to 63 reported in a March 2008 record.  Although the GAF scores varied from visit to visit, the overall trend of the scores generally document a worsening in severity over the course of the years.  A GAF in December 2006 was 57, a GAF in March 2008 was a 63, GAF scores from March 2009 to May 2009 range from 55 to 59; and GAF scores from September 2009 until December 2010 range from 45 to 52.  

The Veteran also provided testimony at a September 2009 Board hearing.  The Veteran testified that he has flashbacks and recurrent dreams and has some days where he has to push himself to get out of the bed.  He described a lack of motivation for performing normal things, including social contact with others.  He reported constantly having suicidal thoughts.  He explained he last worked in 2005 and retired early because of the effort it took to go to work and his poor relationships with fellow employees.  He indicated he did not have a peaceful, happy, contented life.  

In a statement submitted from M.B., a former coworker of the Veteran, it was reported that the Veteran was a loner, who was depressed, anxious, angry and not sociable.  While he tried to include the Veteran in office functions,  the Veteran was not interested.  The Veteran's relationships with coworkers was strained and his lack of motivation had a negative impact on his performance.  His depression, anger and anxiety interfered with his ability to perform duties as he seemed unable to tolerate the stress of work.  

A statement received from the Veteran's twin brother, R.B., reported that the Veteran was an extremely unhappy and depressed person who isolated himself.  He indicated the Veteran makes no effort to socialize with family and frequently backs out when asked out by other family members.  He indicated that he and the Veteran jointly own a property together, a portion of which is rental property.  While the Veteran used to take on all the care and responsibility for the property, he no longer does.  The brother also reported that tenants have complained they were reluctant to approach the Veteran due to him becoming irritable and unpleasant.  He also reported the Veteran used to enjoy gardening but recently the Veteran pulled everything out of the garden and explained it was too much trouble to care for.  He indicated the Veteran deals with depression, thoughts of suicide, anger, loneliness, irrational behavior, anxiety attacks, lack of motivation, the inability to concentrate on any one thing for any length of time, the inability to remember simple things and inability to enjoy a restful night's sleep.  

Applying the facts to the applicable rating criteria, the Board finds that the criteria for an increased evaluation of 70 percent have been approximated for the period from May 16, 2005, until November 2, 2010.  The Veteran, among other things, is virtually isolated, has impaired impulse control, is unable to focus, has low levels of energy, is easily distracted, and experiences frequent thoughts of suicide.  In regard to the latter point concerning suicide, the Veteran has provided competent and credible evidence in lay statements and testimony that he frequently has thoughts of suicide.  These assertions are consistent with his medical record which reflect numerous mentions of suicidal ideation, as well as occasional homicidal ideation, but without intent to act.  The GAF scores during this period also support an increased rating with GAF scores ranging from 40 to 63, documenting some mild symptoms at best and some impairment in reality testing or communication or major impairment in several areas at worst.  Therefore, in this matter, the Board finds that an increased rating of 70 percent is warranted for the entire rating period beginning in May 16, 2005, until November 2, 2010.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  

However, the evidence throughout the entire appeal period does not demonstrate total occupational and social impairment to warrant an increased 100 percent evaluation.  There is no doubt that the Veteran's PTSD and depressive symptoms interfere with his functioning.  However, his symptoms do not rise to total occupational and social impairment required for an increased 100 percent evaluation, a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others.  

The Veteran has always been oriented in all spheres and never deemed to be an actual threat of danger to himself or others.  He has routinely denied delusions or hallucinations, and no evidence of neglect of personal appearance and hygiene, illogical speech, or near continuous panic or depression, has ever been noted.  While he has occasionally reported some memory impairment such as forgetfulness, he never presented with memory loss for his own name, occupation or names of relatives.  The records demonstrate that the Veteran has always been aware of his condition, and VA treating physicians and examiners consistently describe his insight and judgment as fair or good.  While the Veteran has had suicidal and homicidal ideation at times, he consistently reports he would never act on these thoughts and even explained he would not do so because of his family.  Although he is clearly isolated much of the time from others, he is able to maintain some relationship with his family, including being able to travel with family members to Florida, Phoenix, and New Jersey.  In short, the Veteran has not demonstrated symptoms suggestive of total occupational and social impairment.  

Furthermore the symptoms the Veteran does have (suicidal ideation, nightmares, anxiety, depression, flashbacks etc.) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  The record reflects he retains relationships with family, specifically his twin brother.  He also was able to be the primary source of care of his mother for years.  Early records reflect attempts at reaching out to others and socializing including planning a community day in the neighborhood.  Although the Veteran had to retire early, the record reflects he was able to help run a rental property for many years.  The Board also finds it significant that the Veteran has never required inpatient hospitalization or domiciliary care for treatment of his symptoms.  Additionally, after reviewing the evidence and interviewing and examining the Veteran, the VA examiner in May 2006 concluded the Veteran was moderately impaired by his symptoms.  Similarly, a VA physician opined in December 2008 that the Veteran had moderate symptoms with a significant impact on social functioning and quality of life.  Most recently, the November 2010 VA examiner opined that the Veteran was not totally occupationally and socially impaired.  

Finally, the Veteran's GAF scores do not reflect total occupational and social impairment.  Rather, the lowest GAF score noted during the entire appeal period was a 40, which is indicative of some impairment in reality testing or communication or major impairment in several areas.  Significantly, he was only noted to be a 40 one time and the majority of records reflect scores in the 40s or 50s, which is reflective of moderate to serious symptoms.  He has never been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment or an inability to function in almost all areas.  As such, the record does not more nearly approximate a 100 percent evaluation. 

Based upon the guidance set forth in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate.  In the present case, the Veteran's symptoms have most nearly approximated the 70 percent evaluation throughout the entire appeal period.  As described in detail above, the evidence does not more nearly approximate a 100 percent schedular rating at any time to allow for further staged ratings. 

Extraschedular Rating

The Board has also considered whether the Veteran's PTSD with depression warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported nightmares, intrusive thoughts, avoidant behaviors, social isolation, anxiety, depression, insomnia, suicidal ideation, irritability, poor concentration, hypervigilance and exaggerated startle response.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.

TDIU

As noted in the prior October 2010 Board remand, although a claim for TDIU was denied in an April 2009 rating decision, the Veteran subsequently expressed his belief that he was entitled to TDIU in September 2009.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based upon individual unemployability (TDIU) claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Consistent with Rice, the October 2010 Board remand directed that the Veteran should be provided a formal claim for TDIU and any formal claim should be adjudicated.  The Veteran submitted a formal claim in November 2010.  However, it appears it was misplaced and therefore was not considered in the October 2011 Supplemental Statement of the Case.  The Veteran resubmitted a copy of his formal claim, but there is no indication the RO adjudicated the issue as directed in the Board remand.  In other words, the Board finds that there was not substantial compliance with the October 2010 Remand.  In the present case, however, because the claim for TDIU is part and parcel of the initial adjudication of the claim for an increased evaluation for PTSD with depression, and considering that the Board is granting in full the benefit sought, the Board finds there is no prejudice to the Veteran by deciding the issue of TDIU in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service- connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The question is whether the Veteran's service-connected disorders, without regard to nonservice-connected disorders, lack of work skills or advancing age, made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, service connection is in effect for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling; Parkinson's disease to include tremors of the upper extremities and constipation, currently evaluated as 30 percent disabling ;and tinnitus, currently evaluated as 10 percent disabling.  As the Board is granting a 70 percent rating for PTSD, effective from May 2005, the Veteran clearly meets the criteria of 38 C.F.R. § 4.16 (a) at all times during the appeal period as he has always had one service-connected disability rated at 60 percent or higher. 

The remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background. 

In his application for TDIU the Veteran reported he completed two years of college.  He indicated his last place of employment was at a VA Medical Center (VAMC) where he worked as a contract officer from November 1995 until July 2005.  On his prior November 2008 application for TDIU the Veteran indicated he left his job at VA because of his disability.  He explained that he planned to retire when he was 62-65 but instead stopped working at age 61 because he could no longer tolerate the pressure at work, and was unable to complete simple duties.  As a result, he stated that he had a problem with "flying off the handle" and generally disrupting the office.  

An unsigned form from the VAMC noted the Veteran worked as a contract specialist from October 1995 until July 2005 and retired voluntarily.  VA outpatient treatment records also reflect a consistent history of not working since 2005.  Given the above, the record clearly documents the Veteran has not been employed since July 2005.  

Evidence for consideration with respect to this matter includes VA outpatient treatment records, private medical records, reports from VA examinations and lay statements.  In the present case, although the official reason for the termination of employment was retirement, it appears the Veteran's service connected disabilities, and particularly the Veteran's PTSD, had a significant effect upon his ability to work and resulted in his early resignation. 

In March 2009 the Veteran underwent a general VA examination.  He reported symptoms of PTSD since service and noted he had not worked since 2005.  The diagnosis was PTSD and the physician opined that on the basis of the PTSD, for which he took numerous medications, along with the hearing loss, tinnitus, gastric reflux, hyperlipidemia and allergic rhinitis, he could not function very well and was obviously unemployable.  A March 2009 email addendum clarified the Veteran was obviously unemployable as a result of his PTSD.

The Veteran was afforded a VA examination in November 2010.  The examiner noted the Veteran had many jobs over the years and last worked as a purchasing clerk for VA, a position from which he retired due to problems with depression, irritability, inability to focus, and conflicts with co-workers.  The examiner noted that the Veteran has been retired since 2005 because of psychiatric problems, including irritability, depressed mood, low energy and interpersonal problems.  Although he opined there was not total occupational and social impairment due to mental disorder signs and symptoms, he clearly outlined several major deficiencies which would limit the Veteran's ability to maintain substantially gainful employment.  For example, the examiner described poor judgment in work leading to problems with co-workers and early retirement.  There were also problems described concerning attention and concentration and difficulty focusing when reading which interfered with work related activities.  Work deficiencies included having several jobs lasting a year or two as he was bored and restless at work.  The examiner indicated the Veteran left the last job from increased depression and anxiety, conflicts at work and attention and concentration problems.  

In a December 2010 VA treatment record, the Veteran was noted to suffer from nearly all signs and symptoms of PTSD.  He indicated he quit his job in 2005 as he was unable to tolerate the stress of work due to PTSD.  He reported being increasingly impatient and angry with supervisors and people he interacted with at work.  He felt he was increasingly anxious and depressed and angry and tried to cut back work, took more time off and found things continued to worsen.  He was afraid he "would explode with anger and do something stupid" so he quit.  The physician opined that the Veteran has continued to remain unemployable due to PTSD, and further noted that this condition was chronic, permanent and had poor prognosis due to the intensity and duration of symptoms.  

While there is some evidence of nonservice-connected disabilities that may be contributing to the Veteran's unemployability, there is also overwhelming medical and lay evidence that the Veteran's service-connected disabilities have precluded him from working since his retirement in 2005 and, in particular, for the entire rating period that is at issue in this case.  In particular, the March 2009 and November 2010 VA examiners, and a VA physician, all concluded that the Veteran was unemployable because of the PTSD.  Thus, the severity of the Veteran's PTSD would likely render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. 

While the record indicates that the Veteran co-owns and at times has helped manage a rental property with his brother, there is no indication that this was a full-time venture, nor is there evidence that this produced substantially gainful income for the Veteran.  Furthermore, under 38 C.F.R. § 4.16(a), marginal employment, including employment in a protected environment such as a family business, is not considered substantially gainful employment even in such cases where the income may exceed the poverty threshold.  Accordingly, for all of the above reasons, a grant of TDIU is warranted for the entire rating period. 



ORDER

For the period from May 16, 2005, until November 2, 2010, an increased 70 percent evaluation for posttraumatic stress disorder is granted subject to the law and regulations governing the award of monetary benefits. 

An evaluation in excess of 70 percent for PTSD is denied.

A total disability evaluation based on individual unemployability is granted effective from May 16, 2005. 




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


